     Case 2:21-cv-00286-GMN-NJK Document 21
                                         10 Filed 03/05/21
                                                  03/04/21 Page 1 of 3



 1   MARK J. CONNOT (10010)
     REX D. GARNER (9401)
 2   FOX ROTHSCHILD LLP
     1980 Festival Plaza Drive, Suite 700
 3   Las Vegas, Nevada 89135
     Tel: (702) 262-6899
 4   Fax: 702-597-5503
     mconnot@foxrothschild.com
 5   rgarner@foxrothschild.com
     Attorneys for Defendant TriWest Healthcare Alliance Corporation
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10 MEDARC, LLC, as Collection Agent for Jeffrey       Case No.: 2:21-cv-00286-GMN-NJK
   H. Mims, Trustee of the Liquidating Trust of
11 Revolution Monitoring, LLC, Revolution
   Monitoring Management, LLC, and Revolution
12 Neuromonitoring, LLC,
13                       Plaintiff,                   STIPULATION AND ORDER TO
           v.                                         EXTEND DEADLINE TO RESPOND
14                                                    TO PLAINTIFF’S COMPLAINT
   UMR, INC. SUCCESSOR TO                             (FIRST REQUEST)
15 COMMONWEALTH ADMINISTRATORS,
   LLC, a Wisconsin limited liability company;
16 WPS, a Wisconsin corporation; CARE
   IMPROVEMENT PLUS GROUP
17 MANAGEMENT, LLC, a Texas limited
   liability company; TRIWEST HEALTHCARE
18 ALLIANCE CORP., an Arizona corporation;
   CULINTARY HEALTH FUND
19 ADMINISTRATIVE SERVICES, LLC, a
   Nevada limited liability company;
20 BOONCHAPMAN BENEFIT
   ADMINISTRATORS, INC., a Texas
21 corporation; HEALTH PLAN OF NEVADA
   INC., a Nevada corporation; SIERRA HEALTH
22 AND LIFE INSURANCE COMPANY, INC., a
   Nevada corporation; TEACHERS HEALTH
23 TRUST, a Nevada corporation; TELLIGEN
   INC., an Iowa corporation; LAS VEGAS
24 METROPOLITAN POLICE DEPARTMENT
   HEALTH AND WELFARE TRUST, a Nevada
25 corporation; SOUTHWEST SERVICE
   ADMINISTRATORS INC., a Tennessee
26 corporation; LOOMIS BENEFITS, INC., a
   Nevada corporation; DOES 1-10, inclusive; and
27 ROE CORPORATIONS 1-10, inclusive,
28                       Defendants.
                                                  1
     Case 2:21-cv-00286-GMN-NJK Document 21
                                         10 Filed 03/05/21
                                                  03/04/21 Page 2 of 3



 1            IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN MEDARC,
 2   LLC, as Collection Agent for Jeffrey H. Mims, Trustee of the Liquidating Trust of Revolution
 3   Monitoring, LLC, Revolution Monitoring Management, LLC, and Revolution Neuromonitoring,
 4   LLC (“MEDARC”) and Defendant TriWest Healthcare Alliance Corporation (“TriWest)
 5   (together the “Parties”), by and through their undersigned counsel, as follows:
 6            1.    MEDARC filed its original complaint in the Eighth Judicial District Court, Clark
 7   County, Nevada, Case No. A-20-821973-C, on September 25, 2020.
 8            2.    On February 19, 2021, Defendants UMR, Inc., Car Improvement Plus Group
 9   Management, LLC, HealthPlan of Nevada Inc., and Sierra Health and Life Insurance Company,
10   Inc. filed a Notice of Removal to the United States District Court, District of Nevada. [ECF No.
11   1].
12            3.    The deadline for TriWest to respond to MEDARC’s Complaint is, by agreement,
13   currently March 12, 2021.
14            4.    The Parties have agreed to extend the deadline for TriWest to respond to
15   MEDARC’s Complaint by 28 days. This request is not intended to cause delay or prejudice any
16   party.
17            5.    The Parties respectfully request this extension in order to explore early resolution
18   of TriWest’s involvement in the litigation.
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                     2
     Case 2:21-cv-00286-GMN-NJK Document 21
                                         10 Filed 03/05/21
                                                  03/04/21 Page 3 of 3



 1           NOW, THEREFORE, IT IS STIPULATED AND AGREED by and between the
 2   Parties that the time for TriWest to respond to MEDARC’s Complaint is extended to April 9,
 3   2021.
 4   DATED this 4th day of March, 2021.           DATED this 4th day of March, 2021.
 5   FOX ROTHSCHILD LLP                           ALDRICH LAW FIRM, LTD.
 6
     /s/ Rex D. Garner                            /s/ Catherine Hernandez
 7   MARK J. CONNOT (10010)                       JOHN P. ALDRICH (6877)
     REX D. GARNER (9401)                         CATHERINE HERNANDEZ (8410)
 8   1980 Festival Plaza Drive, Suite 700         7866 West Sahara Avenue
     Las Vegas, Nevada 89135                      Las Vegas, Nevada 89117
 9   Tel: (702) 262-6899                          Tel: (702) 853-5490
     Fax: 702-597-5503                            Fax: (702) 227-1975
10   mconnot@foxrothschild.com                    Attorneys for Plaintiff
     rgarner@foxrothschild.com
11   Attorneys for Defendant TriWest Healthcare
     Alliance Corporation
12
13
14
15
                                                  IT IS SO ORDERED
16
17                                                _____________________________________
                                                  UNITED STATES DISTRICT JUDGE/
18                                                UNITED STATES MAGISTRATE JUDGE
19
                                                  DATED: March 5, 2021
                                                         _______________________
20
21
22
23
24
25
26
27
28
                                                  3
     120000434
